COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
                                        NO. 2-06-235-CV
 
IN RE RICKY DERZAPF                                                             RELATOR
                                               -----------
                                    ORIGINAL
PROCEEDING
                                              ------------
                                MEMORANDUM
OPINION[1]
                                              ------------
The
court has considered relator=s
petition for writ of mandamus, the response of the real parties in interest,
and relator=s reply, and is of the opinion
that relief should be denied. 
Accordingly, relator=s
petition for writ of mandamus is denied. 
In addition, this court vacates its June 30, 2006 order that stayed the
section entitled AVisitation@ in the
February 1, 2006 trial court order in cause number 158,558-B, pending in the 89th
District Court of Wichita County, Texas.
Relator
shall pay all costs of this original proceeding, for which let execution issue.
PER CURIAM
 
PANEL A:   HOLMAN, GARDNER, and
MCCOY, JJ. 




 
DELIVERED: July 25, 2006




    [1]See
Tex. R. App. P. 47.4.